Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is the initial office action has been issued in response to patent application, 16/931543, filed on 17 July 2020 with a provisional priority date of 20 June 2016.  Claims 1-25, as originally filed, are currently pending and have been considered below.  


Information Disclosure Statement
The information disclosure statement filed 01/05/2021 complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 and the information referred to therein has been considered as to the merits.  

Allowable Subject Matter
Claims 10, 11, 19, 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.





Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 21-25:
With respect to claim 17, claim 17 recites a “computer-readable storage media”.  It appears that the media recited in the claims are including a propagation medium which could include communication medium.  Thus, the “computer-readable storage media” recited in Claim 21 is not within a statutory class as defined in 35 U.S.C. 101 (i.e., a “process,” a “machine,” a “manufacture” or a “composition of matter”).  Accordingly, Claim 1 fails to recite statutory subject matter as defined in 35 U.S.C. 101.

Pending claims are interpreted as broadly as their terms reasonably allow. See In re Zletz, 893 F.2d 319 (Fed. Cir. 1989).  The broadest reasonable interpretation of a claim drawn to a computer readable medium (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent (See MPEP 2111.01).  When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. §101 as covering non-statutory subject matter.  See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter) and P. 2. OFFICIAL GAZETTE of the UNITED STATES PATENT AND TRADEMARK OFFICE, volume 1351, February 23, 2010, OG 212 (subject matter eligibility of computer readable media). In an effort to assist the patent community in overcoming a rejection or potential rejection under 35 U.S.C. § 101 in this situation, the USPTO suggests the following approach.  



Claims 21-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) generate, by an unprivileged software component of the computing device; invoke, by the unprivileged software component, an unprivileged processor instruction with the programming information as a parameter; and generate, by a processor of the computing device, wrapped programming information.
The limitation of generate, by a processor of the computing device, wrapped programming information, is a process that, under its broadest reasonable interpretation, covers performance of the limitation for the recitation of generic computer components. That is, other than reciting “cause a computing device”, nothing in the claim element precludes the step from practically being performed in the mind. 
This judicial exception is not integrated into a practical application because the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements are generic computer components claimed to perform their basic functions of generate, invoke, generate data. The recitation of the computer limitations amounts to mere instructions to implement the abstract idea on a computer, such as using a computer program to enable generate … programming information. Taking the elements both 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because with respect to integration of the abstract idea into a practical application, the additional element of using “a computing device” to perform both the generating and invoking steps amount to no more than mere instructions using a generic computer component which cannot provide an inventive concept.  The claim is not patent eligible.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-9, 12-18, 20-23, 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chhabra et al. (US2015/0086012 A1, publish date 03/26/2015)

Claims 1, 16, 21:
With respect to claims 1, 16, 21, Chhabra et al. discloses A computing device/A method/One or more computer-readable storage media for secure trusted I/O channel programming ("Secure enclave" herein shall refer to a protected sequence of operations accessing a memory protected at the micro-architectural level. Encryption is used to protect the integrity of an active enclave., 0028) (Figure 1), 
the computing device/method/a plurality of instructions that in response to being executed cause a computing device to/comprising:
a processor (processor, Figure 1) (processor, Figure 2);
a channel identifier filter (a TLB may be implemented as a table mapping virtual addresses to physical addresses, Each TLB entry may include one or more bits indicating identifying the enclave owning the memory location, 0033-0034);
a channel programmer to (i) generate, by an unprivileged software component of the computing device, programming information for the channel identifier filter, wherein the programming information is indicative of a channel identifier and a channel key
(The encrypted key may be produced by the EBIND instruction based on the input BIND_STRUCT structure specified as an input parameter for the instruction: EBIND BIND_STRUCT. The BIND_STRUCT structure may comprise a target device identifier, a target security version number, a target device policy, a surface encryption key to be encrypted, and/or various other fields as schematically illustrated by FIG. 4, 0045, Figure 4), and (ii) invoke, by the unprivileged software component, an unprivileged processor instruction with the programming information as a parameter (the application may invoke a kernel mode driver to store the encrypted surface encryption key in a display engine register, and to signal the display engine that a surface bitmap is ready for rendering, 0047) (The EPC is located within the physical address space of the processing system, but can only be accessed using privileged or non-privileged enclave instructions used to build and enable an enclave, enter/exit the enclave, manage EPC, and perform various other operations, 0029); and
a wrapping engine (an application 252 being executed within a secure enclave, 0035, Figure 2) to generate, by the processor, wrapped programming information based on the programming information in response to invocation of the unprivileged processor instruction (the application may generate a surface encryption key and then generate an output surface encrypted with the surface encryption key. The application may then encrypt the surface encryption key with a key wrapping key, The key wrapping key may be generated by the processor reset microcode, and can be written into the display engine register during the processor reset sequence execution, 0036-0037), wherein the wrapped programming information includes an encrypted channel key (The application may then encrypt the surface encryption key with a key wrapping key, 0036)  and is indicative of a processor reserved memory region that is associated with the channel identifier (The EPC, EPC map, and various other implementation-specific data structures may be mapped to locations inside the CMA. When a request to access the EPC is generated, CMA may remap the request to the backing storage location containing encrypted EPC data, and retrieve the data, 0031).

Claim 2:
With respect to claim 2, Chhabra et al. discloses wherein the unprivileged processor instruction comprises an EBIND instruction (a data structure providing an input parameter for the EBIND instruction, 0007, Figure 4) (a new instruction, EBIND, may implemented for encrypting a key and binding it to a policy, 0044).

Claim 3:
With respect to claim 3, Chhabra et al. discloses wherein to generate the wrapped programming information comprises to encrypt the channel key with a key-wrapping key to generate the encrypted channel key, wherein the key-wrapping key is private to the processor (The application may then encrypt the surface encryption key with a key wrapping key, and write the encrypted surface encryption key into a display engine register, The key wrapping key may by generated by the processor reset microcode, and may be stored in a register within the display engine during the processor reset sequence execution. 0036-0037).

Claim 4:
With respect to claim 4, Chhabra et al. discloses further comprising a firmware environment to assign a trusted I/O processor reserved memory region (, wherein the trusted I/O processor reserved memory region includes the processor reserved memory region associated with the channel identifier (Memory controller 150 can assess CMA 180 residing on backing storage device 186 within physical address space 188. CMA 180 may comprise EPC 182 and EPC map 184. The EPC, EPC map, and various other implementation-specific data structures may be mapped to locations inside the CMA, 0031, Figure 1).

Claim 5:
With respect to claim 5, Chhabra et al. discloses wherein the firmware environment is further to:
store a trusted I/O processor (a security processor such as a trusted platform module (TPM) 1638, 0108) reserved memory region setting in a firmware variable in response to assignment of the trusted I/O processor reserved memory region (An active secure enclave may be divided into an encrypted portion and a decrypted portion. The encrypted portion may reside in an unprotected memory (such as main memory or disk). The decrypted portion resides in the enclave page cache (EPC) 182. The EPC is a secure storage used by the processing system to temporarily store enclave pages when they are not cryptographically protected, 0029); and
integrity-protect the firmware variable with a trusted platform module of the computing device (firmware hub (flash BIOS) 128, 0072) (The flash device 1622 may provide for non-volatile storage of system software, including a basic input/output software (BIOS) as well as other firmware of the system, 0104).

Claims 6, 17, 22:
With respect to claims 6, 17, 22, Chhabra et al. discloses wherein the processor is further to prevent the unprivileged software component from accessing the processor reserved memory region associated with the channel identifier (The EPC is a secure storage used by the processing system to temporarily store enclave pages when they are not cryptographically protected. Any accesses to the enclave memory pages loaded into the EPC are protected from any modification by software entities outside that enclave, unauthorized parties will not be able to read or modify plain-text data belonging to enclaves that is loaded into the EPC via straight-forward hardware attacks, 0029).

Claim 7:
With respect to claim 7, Chhabra et al. discloses wherein the processor further comprises secure enclave support to establish a secure enclave, and wherein the secure enclave includes the unprivileged software component (An active secure enclave may be divided into an encrypted portion and a decrypted portion. can only be accessed using privileged or non-privileged enclave instructions used to build and enable an enclave, enter/exit the enclave, manage EPC, and perform various other operations, 0029).

Claims 8, 18, 23:
With respect to claims 8, 18, 23, 18reserve, Chhabra et al. discloses wherein:

the channel programmer is further to (i) provide, by the unprivileged software component, the wrapped programming information to a privileged software component of the computing device, and (ii) invoke, by the privileged software component, a first privileged processor feature (the application may invoke a kernel mode driver to store the encrypted surface encryption key in a display engine register, and to signal the display engine that a surface bitmap is ready for rendering, 0047) (The EPC is located within the physical address space of the processing system, but can only be accessed using privileged or non-privileged enclave instructions used to build and enable an enclave, enter/exit the enclave, manage EPC, and perform various other operations, 0029) with the wrapped programming information as a parameter(the application may generate a surface encryption key and then generate an output surface encrypted with the surface encryption key. The application may then encrypt the surface encryption key with a key wrapping key, The key wrapping key may be generated by the processor reset microcode, and can be written into the display engine register during the processor reset sequence execution, 0036-0037); and
the computing device further comprises an unwrapping engine to program, by the processor, the channel identifier filter with the channel identifier and a memory range of the processor reserved memory region in response to invocation of the first privileged processor feature (the display engine may decrypt the surface encryption key using the key wrapping key , Responsive to receiving an encrypted surface encryption key, a display engine may transmit the blob comprising the encrypted key to a cryptographic functional unit implemented by another system component. The cryptographic functional unit may unwrap the key and return it to the display engine, the display engine may decrypt one or more output surface bitmaps using the surface encryption key, 0048-0049).

Claim 9:
With respect to claim 9, Chhabra et al. discloses wherein the first privileged processor feature comprises a TIO_UNWRAP instruction of the processor (The cryptographic functional unit may unwrap the key and return it to the display engine, the display engine may decrypt one or more output surface bitmaps using the surface encryption key, 0048-0049).

Claim 12:
With respect to claim 12, Chhabra et al. discloses wherein:
the channel programmer is further to verify, by the privileged software component, the wrapped programming information; and to invoke the first privileged processor feature comprises to invoke the first privileged processor feature in response to verification of the wrapped programming information (The generated key may be used by the secure application to encrypt the output surface bitmap to be stored in a memory buffer accessible by the display engine, The secure application may then encrypt the RDRAND value using the key wrapping key and store the encrypted blob in a display engine register, Upon receiving the encrypted blob, the display engine may decrypt the RDRAND value. The display engine may then generate the surface encryption key by a applying the key derivation function to the RDRAND value and a locally maintained surface counter, 0061).

Claim 13:
With respect to claim 13, Chhabra et al. discloses wherein the channel programmer is further to read, by the privileged software component, a cryptographic response from the processor in response to invocation of the first privileged processor feature (unauthorized parties will not be able to read or modify plain-text data belonging to enclaves that is loaded into the EPC via straight-forward hardware attacks. The EPC is located within the physical address space of the processing system, but can only be accessed using privileged or non-privileged enclave instructions used to build and enable an enclave, enter/exit the enclave, manage EPC, and perform various other operations, 0029).

Claims 14, 20, 25:
With respect to claims 14, 20, 25, Chhabra et al. discloses wherein the processor is further to prevent the privileged software component from accessing the processor reserved memory region associated with the channel identifier (unauthorized parties will not be able to read or modify plain-text data belonging to enclaves that is loaded into the EPC via straight-forward hardware attacks. The EPC is located within the physical address space of the processing system, but can only be accessed using privileged or non-privileged enclave instructions used to build and enable an enclave, enter/exit the enclave, manage EPC, and perform various other operations, 0029).

Claim 15:
With respect to claim 15, Chhabra et al. discloses wherein the privileged software component comprises a kernel mode driver of the computing device (A kernel mode driver 262, Figure 2).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, (see PTO Form 892).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Helai Salehi whose telephone number is 571-270-7468.  The examiner can normally be reached on Monday - Friday from 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jeff Pwu, can be reached on 571-272-6798.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HELAI SALEHI/Examiner, Art Unit 2433     

/JEFFREY C PWU/Supervisory Patent Examiner, Art Unit 2433